UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1358



ANTHONY F. WOOD,

                                              Plaintiff - Appellant,

          versus


SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-1142-2)


Submitted:   June 17, 1999                 Decided:   June 22, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony F. Wood, Appellant Pro Se. Susan Lynn Watt, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Wood appeals the district court’s order dismissing his

action raising employment discrimination and defamation claims

against his former employer.   We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.      See Wood v.

Social Security Administration, No. CA-98-1142-2 (E.D. Va. Feb. 11,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2